Case 1:20-cv-00692-MN Document 6 Filed 06/01/20 Page 1 of 2 PagelD #: 272
Case 1:20-cv-00692-UNA Document5 Filed 05/26/20 Page 1 of 2 PagelD #: 270

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Delaware

STORMBORN TECHNOLOGIES LLC

 

Plaintiff(s)

Vv. Civil Action No, 20-692

LANTRONIX, INC.

 

Nee ee ee eee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Lantronix, Inc.

c/o Telos Legal Corp.
1012 College Road - Suite 204
Dover, Delaware 19904

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Jimmy Chong
Chong Law Firm PA

2961 Centerville Road - Suite 350
Wilmington, Delaware 19808

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

/s/ John A. Cerino

 

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-00692-MN Document 6 Filed 06/01/20 Page 2 of 2 PagelD #: 273

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No. 20-692.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.A(l))

This summons & complaint for (name of individual and title, if any) Lantronix, Inc. was received by me on
5/26/2020.

[ ] | personally served the summons on the individual at (piace) On (date)

, Or

{| ] I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
at , and mailed a copy to the individual’s last known address; or

[X] l served the summons & complaint on (name of individual) Tami Gerardi, authorized agent, at
c/o Telos Legal Corp., 1012 College Road, Suite 201, Dover, DE 19904, who is designated by law to
accept service of process on behalf of (name of organization) Lantronix, Inc., on (date) 5/28/2020 at 11:00
a.m.; or

 

{ ] | returned the summons unexecuted because ; or
[ ] Other (specify):
My fees are $ for travel and $ for services, for a total of $
| declare under penalty of perjury that is information is true.
Date: 5/29/2020 Cac OO ab
uf Server’s signature

James B. O'Rourke, Special Process Server

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400
P.O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
